Case 1:19-cv-11047-PGG-KNF Document 13 Filed 02/05/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIELMO, on behalf of himself and
all others similarly situated,

Plaintiff,

V. CASE NO.: 1:19-cv-11047

CIMPRESS USA INCORPORATED,

Defendant.
/

 

JOINT STIPULATION OF DISMISSAL

IT IS HEREBY STIPULATED AND AGREED by and between all parties that
whereas no party hereto is an infant, incompetent person for whom a committee has been
appointed or conservatee, and no person not a party has an interest in the subject matter of the
action, that this action is dismissed with prejudice and without costs to either party pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: February 5, 2020

 

For Plaintiff Joseph Guglielmo For Defendant Cimpress USA
Incorporated

bite

npiel S\ckdlov

farth Shaw, LLP
620 Eighth Ave

New York, NY 10018
Ph: 212-218-5547
ssverdlov@seyfarth.com

ord \ ( ( U
David Paul Force
Stein Saks, PLLC
285 Passaic Street
Hackensack, NJ 07601
Ph: 201-282-6500
dforce@steinsakslegal.com

   

 

 

 

 
Case 1:19-cv-11047-PGG-KNF Document 13 Filed 02/05/20 Page 2 of 2

CERTIFICATE OF SERVICE

I certify that on February 5, 2020, a copy of the foregoing was filed electronically in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

/s/ David Paul Force
David Paul Force
Stein Saks, PLLC
285 Passaic Street
Hackensack, NJ 07601
Attorneys for Plaintiff
